DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, par 0009 “Figures 3A-3B areblock diagrams” is improper.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 10 and 19, the claimed invention is unclear because there is no place in the body of the claimed invention recites any kind of coordinate system to recognize for a first plurality of coordinate values on an axis in a vertical direction relies upon. Therefore, the rest of steps are unclear on how to “obtaining a distribution of the first plurality of coordinate values to determine a quantity of peaks in the distribution of the first plurality of coordinate values; and determining whether all extrinsic matrices associated with the plurality of LIDAR devices are valid based on the quantity of peaks in the distribution of the first plurality of coordinate values wherein the extrinsic matrices are utilized to transform subsequent point clouds to a uniform format for perception of driving environment of the ADV”. Thus, when these performance process for perception of driving environment of the ADV without operation relies on the coordinate system, the claimed invention is vague.
 	Dependent claims 2-9, 11-18 and 20 are rejected based on the rejection of the base claims.
Allowable Subject Matter
Claims 1, 10 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	The reasons for indicating allowable subject matter is not provided at this time because in considered of combination of the claimed invention, the interrelationship performance in corresponding operation of the claimed invention relates to the rejection above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2857